                                                            Date: 2013-04-26




      Home         Browse             Ebooks   Bibles   Tanclassics           Booklets         Saints        Title, Author, ISBN, etc.
      Sale Items | New Releases | Coming Soon | New Editions | Best Sellers | Request Our Catalog


                                                                  Fundamentals of Catholic Dogma
                                                                      By: Dr. Ludwig Ott                                         5
                   Engage
                   Your Faith                                         Rate this Item:                                           Like
                   You can learn at                                                        0
       > Shop your own pace and
                   in your own space.

                   We offer many
                   exciting courses in
                   Theology, History,                                 Price: $49.95      Add to Cart
                   Literature and the
                   Saints. Choose a
                                                                      Item No. 2350
                   Topic or Professor
                   and watch a preview                                ISBN: 9780895558053
                   video to get started.                              Publisher: Saint Benedict Press, LLC
                                                                      Imprint: TAN Books
                                                                      Publication Date: 2009
                                                                      Binding: Hardcover
                                                                      Pages: 560 pgs


                                                                      This item is temporarily out of stock.

                                                                      New HARDBOUND EDITION will be ready for shipment by
               Learn More                                             Summer 2013!

                                                                      Long considered to be one of TAN's most essential titles, The
                                                                      Fundamentals of Catholic Dogma, is widely recognized as
                                                                      one of the greatest summaries of Catholic dogma ever put
                                                                      between two covers.
      TAN Exclusive
      Douay-Rheims, RSV-CE
                                                                      This one-volume encyclopedia of doctrines explains exactly what
      & NABRE Bibles                                                  the Church teaches on any particular topic. It includes
      All of our bibles are made with                                 information on when a pronouncement was made and provides
      quality materials and bound                                     the sources from Scripture, Church Councils, Papal statements
      beautifully so they will last a
      lifetime. Each volume includes
                                                                      and the Fathers and Doctors of the Church.
      supplemental materials to aid in
      reflection and study.                                           Our beautiful new hardbound edition, with corrected translation    A Light in the Heavens
                                                                      and preface by Patrick Madrid, is destined to become the go-to
                                                                      reference book for priests, seminarians, parents and teachers.




                       > Shop Now




Case Case
     3:16-cv-00695-FDW-DCK     – 1-17
          3:16-cv-00695 Document 2 – 94-17
                            Document  Filed 09/29/16
                                             Filed 11/14/18
                                                      Page 2Page
                                                             of 101 of 2
                                                               Date: 2013-02-12
                                                                                                                                               Create an Account




Home          Browse           Ebooks   Bibles   Tanclassics           Booklets        Saints         Title, Author, ISBN, etc.
Sale Items | New Releases | Coming Soon | New Editions | Best Sellers | Request Our Catalog


                                                           Fundamentals of Catholic Dogma
                                                           By: Dr. Ludwig Ott                                                       4     Price: $49.95
             Cor Amoris
                                                               Rate this Item:
             St. Joseph                                                                                                            Like
             Monastery                                                                          0         1                             Quantity:     1
             The highest-quality                               ✓ to-do
             set of Catholic
             Classics available
 > Shop      today. All proceeds
             to help build the new
             St. Joseph Monastery                              Price: $49.95      Add to Cart
             for the Poor Clares of
             Perpetual Adoration.                              Item No. 2350
             Get yours today and
                                                               ISBN: 9780895558053
             spread the w ord!
                                                               Publisher: Saint Benedict Press, LLC                               Sign up for e-mail updates from
                                                               Imprint: TAN Books                                                           TAN Books!
                                                               Publication Date: 2009
                                                               Binding: Hardcover                                                           Your email:
                                                               Pages: 560 pgs


                                                               This item is temporarily out of stock.

                                                               New HARDBOUND EDITION will be ready for shipment by
      The Cor Amoris                                           Summer 2013!
        Collection
                                                               Long considered to be one of TAN's most essential titles, The
                                                               Fundamentals of Catholic Dogma, is widely recognized as one
                                                               of the greatest summaries of Catholic dogma ever put between
                                                               two covers.
             Engage
             Your Faith                                        This one-volume encyclopedia of doctrines explains exactly what
             You can learn at                                  the Church teaches on any particular topic. It includes
 > Shop      your ow n pace and                                information on when a pronouncement was made and provides
             in your ow n space.                               the sources from Scripture, Church Councils, Papal statements
                                                               and the Fathers and Doctors of the Church.
             We offer many
             exciting courses in                                                                                                                     Biblia De Mi Primera Comunión
             Theology, History,                                Our beautiful new hardbound edition, with corrected translation                                   (Marfil)
             Literature and the                                and preface by Patrick Madrid, is destined to become the go-to
             Saints. Choose a                                  reference book for priests, seminarians, parents and teachers.
             Topic or Professor
             and w atch a preview
             video to get started.




        Learn More
                                                                                                                                                          A Light in the Heavens


TAN Exclusive
Douay-Rheims, RSV-CE &
                                                                                                                                                    The Publishers You Can
NABRE Bibles
                                                                                                                                                    Trust with Your Faith
All of our bibles are made w ith
                                                                                                                                                    We publish the best traditional
quality materials and bound
                                                                                                                                                    Catholic books that w ere ever
beautifully so they w ill last a
                                                                                                                                                    w ritten, including many classics
lifetime. Each volume includes
                                                                                                                                                    w ritten by canonized Saints. We
supplemental materials to aid in
                                                                                                                                                    publish only the best in all
reflection and study.
                                                                                                                                                    categories of Catholic literature:
                                                                                                                                                    books on Our Lord Jesus Christ,
                                                                                                                                                    the Blessed Virgin Mary, Lives of
                                                                                                                                                    the Saints, Catholic Doctrine,
                                                                                                                                                    Mass and the sacraments,
                                                                                                                                                    Church history, morality
                                                                                                                                                    apologetics, philosophy,
                                                                                                                                                    theology, homeschooling, and
                                                                                                                                                    many others.
                                                                                                                                                    Bringing Catholic truth to
                                                                                                                                                    souls for over 40 years, TAN
                 > Shop Now                                                                                                                         Books is the Publisher You
                                                                                                                                                    Can Trust with Your Faith!




                                   – 1 – 94-17 Filed 11/14/18 Page 2 of 2
     Case 3:16-cv-00695-FDW-DCK Document
